IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                            Assigned on Briefs, October 20, 2008

            JEREMY SHANE JOHNSON v. STATE OF TENNESSEE

                 Direct Appeal from the Criminal Court for Hamilton County
                          No. 265798     Hon. Don W. Poole, Judge



             No. E2007-02531-COA-R3-CV - FILED DECEMBER 8, 2008




D. MICHAEL SWINEY , J., concurring.


                I concur in our Opinion in this case. I write separately to express my concern that
apparently a juvenile in the situation such as Petitioner has no procedure available to him to petition
for a post-adjudication review of a delinquency determination. I agree that the Tennessee statutes
on post-conviction procedure pertain only to claims based upon a criminal conviction. I likewise
agree that a juvenile adjudication is not a criminal conviction pursuant to Tennessee statutes. I also
agree that Tenn. Code Ann. § 37-1-301 et seq., pertaining to juvenile post-commitment procedures,
specifically Tenn. Code Ann. § 37-1-302, are applicable only if the juvenile is in the custody of the
Department of Children’s Services pursuant to a commitment by a juvenile court of this State at the
time the post-commitment petition is filed.

                Here, Petitioner was never in the custody of the Department of Children’s Services
pursuant to a commitment by a juvenile court of this State. Under our holding, which I believe is
mandated by the statutes and case law, a juvenile in a situation such as the Petitioner’s has no avenue
for post-adjudication review of a delinquency determination. However, perhaps we have misread
the statutes and case law and our Supreme Court will provide some additional guidance as to a
different interpretation of these statutes.




                                                       ___________________________________
                                                       D. MICHAEL SWINEY, JUDGE